          Case 1:19-cr-00535-GHW Document 32 Filed 06/05/20 Page 1 of 1




                                                                                            
                                                                     USDC SDNY
MEMORANDUM ENDORSED                            June 5, 2020          DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
  Hon. Gregory H. Woods                                              DATE FILED: 6/5/20
  United States District Judge
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

  Re:   United States v. Paul Rinfret
        19 Cr 535 (GHW)

  Dear Judge Woods,

        I write on consent of the government (AUSA Robert Boone) to request an
  adjournment of the sentencing hearing currently scheduled for June 10, 2020. The
  reason for the adjournment request is that the current global pandemic would
  prevent Mr. Rinfret’s sentencing from being held in person.

         Under the CARES Act and the applicable standing order in this District, a
  sentencing hearing may be held via audio or video only when the Court “finds for
  specific reasons that the . . . sentencing in that case cannot be further delayed
  without serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A); see
  also Standing Order M10-468, In re Coronavirus/COVID-19 Pandemic re: Video
  Teleconferencing and Telephone Conferencing for Criminal Proceedings, 20 Misc.
  176 (CM), at 3.

        In the instant case, I do not believe that the CARES Act standard can be met.
  Accordingly, I request that the sentencing be adjourned.

        Thank you for your consideration of this request.


                                               Respectfully submitted,
                                               /s/
                                               Jennifer E. Willis
                                               Assistant Federal Defender
                                               (212) 417-8743 / (917) 572-5792 cell

  Cc:   AUSA Robert Boone
    Application granted. The sentencing of Mr. Rinfret is adjourned to August 26, 2020
    at 10:00 a.m.
    The Clerk of Court is directed to terminate the motion pending at Dkt. No. 31.

    SO ORDERED
    June 5, 2020
